                         Case 20-10940-LSS              Doc 80-1        Filed 04/30/20        Page 1 of 2




                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE
         ----------------------------------------------------------x
                                                                   :
         In re                                                     :   Chapter 11
                                                                   :
         ALPHA ENTERTAINMENT LLC,                                  :   Case No. 20-10940 (LSS)
                                                                   :
                           Debtor.1                                :
                                                                       Hearing Date: June 16, 2020 at 10:00 a.m. (ET)
                                                                   :
                                                                       Objection Deadline: May 14, 2020 at 4:00 p.m. (ET)
         ----------------------------------------------------------x

                                                     NOTICE OF MOTION

                  ANY PARTY RECEIVING THE MOTION ATTACHED TO THIS NOTICE
                    SHOULD LOCATE ITS NAME AND ITS REJECTED AGREEMENT
                       IDENTIFIED ON EXHIBIT 1 TO THE PROPOSED ORDER

         TO:      (I) THE OFFICE OF THE UNITED STATES TRUSTEE FOR THE DISTRICT OF
                  DELAWARE; (II) PROPOSED COUNSEL TO THE COMMITTEE; (III) COUNSEL TO
                  THE DEBTOR’S PREPETITION LENDER; (IV) THE COUNTERPARTY (VIA
                  OVERNIGHT DELIVERY); AND (V) ANY PARTY THAT HAS REQUESTED
                  NOTICE PURSUANT TO BANKRUPTCY RULE 2002

                PLEASE TAKE NOTICE that Alpha Entertainment LLC (the “Debtor”) has filed the
         attached Debtor’s Thirteenth Motion for Entry of an Order Authorizing the Debtor to Reject a
         Certain Unexpired Lease, Effective as of April 30, 2020 (the “Motion”).

                PLEASE TAKE FURTHER NOTICE that any objections to the Motion must be filed
         on or before May 14, 2020 at 4:00 p.m. (ET) (the “Objection Deadline”) with the United States
         Bankruptcy Court for the District of Delaware, 824 North Market Street, 3rd Floor, Wilmington,
         Delaware 19801. At the same time, you must serve a copy of the objection upon the undersigned
         proposed counsel to the Debtor so as to be received on or before the Objection Deadline.

              PLEASE TAKE FURTHER NOTICE THAT A HEARING TO CONSIDER THE
         MOTION WILL BE HELD ON JUNE 16, 2020 AT 10:00 A.M. (ET) BEFORE THE
         HONORABLE LAURIE SELBER SILVERSTEIN AT THE UNITED STATES BANKRUPTCY
         COURT FOR THE DISTRICT OF DELAWARE, 824 NORTH MARKET STREET, 6TH
         FLOOR, COURTROOM NO. 2, WILMINGTON, DELAWARE 19801.




         1
           The last four digits of the Debtor’s federal tax identification number are 7778. The Debtor’s mailing address is
         1266 East Main St., Stamford, CT 06902.


26443943.1
                        Case 20-10940-LSS   Doc 80-1   Filed 04/30/20    Page 2 of 2




             PLEASE TAKE FURTHER NOTICE THAT, IF YOU FAIL TO RESPOND IN
         ACCORDANCE WITH THIS NOTICE, THE COURT MAY GRANT THE RELIEF
         REQUESTED IN THE MOTION WITHOUT FURTHER NOTICE OR A HEARING.


             Dated: April 30, 2020          YOUNG CONAWAY STARGATT & TAYLOR, LLP
                    Wilmington, Delaware
                                            /s/ Shane M. Reil
                                            Michael R. Nestor (No. 3526) (mnestor@ycst.com)
                                            Matthew B. Lunn (No. 4119) (mlunn@ycst.com)
                                            Kenneth J. Enos (No. 4544) (kenos@ycst.com)
                                            Shane M. Reil (No. 6195) (sreil@ycst.com)
                                            Matthew P. Milana (No. 6681) (mmilana@ycst.com)
                                            1000 N. King Street
                                            Rodney Square
                                            Wilmington, Delaware 19801
                                            Telephone: (302) 571-6600
                                            Facsimile: (302) 571-1253

                                            Proposed Counsel to the Debtor and Debtor-in-Possession




26443943.1
